Case: 20-1350    Document: 71    Page: 1   Filed: 02/18/2022




        NOTE: This disposition is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                     ZAXCOM, INC.,
                       Appellant

                            v.

                LECTROSONICS, INC.,
                   Cross-Appellant

                            v.

   ANDREW HIRSHFELD, PERFORMING THE
    FUNCTIONS AND DUTIES OF THE UNDER
       SECRETARY OF COMMERCE FOR
 INTELLECTUAL PROPERTY AND DIRECTOR OF
 THE UNITED STATES PATENT AND TRADEMARK
                   OFFICE,
                   Intervenor
             ______________________

                   2020-1350, 2020-1405
                  ______________________

     Appeals from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2018-
 00972.
                  ______________________

                Decided: February 18, 2022
                 ______________________
Case: 20-1350     Document: 71    Page: 2      Filed: 02/18/2022




 2                         ZAXCOM, INC.   v. LECTROSONICS, INC.



     ROBERT GREENSPOON, Dunlap Bennett & Ludwig
 PLLC, Chicago, IL, argued for appellant. Also represented
 by GREGORY J. GONSALVES, Vienna, VA; RITA CHIPPERSON,
 Chipperson Law Group, P.C., New York, NY.

     CORY C. BELL, Finnegan, Henderson, Farabow, Garrett
 & Dunner, LLP, Boston, MA, argued for cross-appellant.
 Also represented by J. DEREK MCCORQUINDALE, Reston,
 VA.

     MOLLY R. SILFEN, Office of the Solicitor, United States
 Patent and Trademark Office, Alexandria, VA, argued for
 intervenor. Also represented by THOMAS W. KRAUSE,
 ROBERT J. MCMANUS, FARHEENA YASMEEN RASHEED.
                 ______________________

     Before LOURIE, SCHALL, and TARANTO, Circuit Judges.
 TARANTO, Circuit Judge.
     Lectrosonics, Inc. petitioned the Patent and Trade-
 mark Office to institute an inter partes review, under 35
 U.S.C. §§ 311–19, of all claims of U.S. Patent No.
 9,336,307, which is owned by Zaxcom, Inc. After institu-
 tion of the requested review, Zaxcom filed a motion to re-
 place the original claims 1–14 with fourteen corresponding
 claims—substitute claims 15–28—if the Patent Trial and
 Appeal Board held the original claims unpatentable. The
 Board issued a final written decision holding all original
 claims unpatentable, and it therefore addressed Zaxcom’s
 proposed substitute claims, which it allowed to be added to
 the patent because Lectrosonics had not proved them un-
 patentable.     Lectrosonics, Inc. v. Zaxcom, Inc., No.
 IPR2018-00972, 2019 WL 5849856, at *29 (P.T.A.B. Nov.
 7, 2019). Zaxcom appeals the Board’s rejection of the orig-
 inal claims, and Lectrosonics appeals the Board’s approval
 of the substitute claims. We affirm both determinations.
Case: 20-1350      Document: 71     Page: 3    Filed: 02/18/2022




 ZAXCOM, INC.   v. LECTROSONICS, INC.                         3



                                I
      The ’307 patent describes and claims a system and
 method for recording and processing audio received from
 wireless devices. The specification describes at least the
 following arrangement: Each of a plurality of wireless de-
 vices, upon picking up audio, both self-records the audio
 and sends it wirelessly to a remote recorder. ’307 patent,
 col. 2, line 54, through col. 3, line 14. The recordings are
 time-synchronized so that “multiple individually recorded
 audio tracks” can be “combined into one or more multi-
 track audio files.” Id., col. 4, lines 3–14. One reason for the
 local recording is that wireless transmission to the remote
 recorder may be imperfect due to dropout or noise, id., col.
 4, lines 15–25, and the locally maintained data can be used
 for repair—specifically, to replace corrupted data received
 wirelessly at the remote recorder, id., col. 12, lines 59–63.
     The patent had two independent original claims: an ap-
 paratus claim (claim 1) and a method claim (claim 12).
 Both claims require wearable local audio devices that wire-
 lessly transmit local audio to a remote recorder and also
 locally record audio in the memory of the device. And both
 claims required that local audio data be “combined” with
 remotely recorded audio data. See id., col. 23, lines 22–42
 (claim 1); id., col. 24, lines 15–32 (claim 12).
     We agree with the Board’s construction of the claims to
 encompass both embodiments described in the specifica-
 tion, i.e., both the repair of dropouts and the creation of a
 multitrack file. Lectrosonics, 2019 WL 5849856, at *4. Un-
 der the claims’ broadest reasonable interpretation (BRI),
 local and remote audio data may be “combined” either to
 repair corrupted audio data received by the remote re-
 corder or to create a multitrack audio file. In adopting that
 construction under the BRI standard, the Board correctly
 rejected Zaxcom’s argument for a requirement that the
 claimed “local audio data” and “remote audio data” derive
 from the same source (i.e., the same local audio event). Id.
Case: 20-1350    Document: 71      Page: 4     Filed: 02/18/2022




 4                         ZAXCOM, INC.   v. LECTROSONICS, INC.



      Given the claim construction, the Board had substan-
 tial evidence to support its findings underlying the conclu-
 sion that claims 1–11 were unpatentable for obviousness
 over Strub (U.S. Patent No. 6,825,875) when combined
 with either Nagai (U.S. Publication No. 2002/0159179 A1)
 or Gleissner (U.S. Publication No. 2004/0028241 A1), as
 well as its finding that claims 12–14 were anticipated by
 Strub. The Strub patent discloses a “small, lightweight,
 wearable recording unit,” Strub, col. 4, lines 29–31, that
 records and transmits audio data that can be used by other
 units, id., col. 12, lines 4–39, and “blend[s]” audio record-
 ings from different devices, id., col. 86, lines 1–9. The
 Board had substantial evidence for its determination that
 Strub alone anticipated claims 12–14. Lectrosonics, 2019
 WL 5849856, at *11. And it also had substantial evidence
 that a relevant artisan would have been motivated to com-
 bine Strub with either Nagai or Gleissner, both of which
 undisputedly disclose the “audio input port” of claims 1–11.
 Id. at *7–10.
     Zaxcom argues, as to claims 1–11, that no obviousness
 conclusion should be drawn because its evidence of indus-
 try praise and long-felt need should have outweighed the
 above-recited determinations based on the prior art. But
 given the adopted claim construction, the Board deter-
 mined that Zaxcom’s evidence of such objective indicia
 lacked the nexus to the claimed invention required to alter
 a conclusion of obviousness that would be justified based
 on the prior-art analysis. Id. at *10–11. Zaxcom specifi-
 cally focused on a Technical Achievement Academy Award,
 J.A. 4272, an Engineering Emmy Award, J.A. 4304, and
 declarations from sound mixers, J.A. 4273–78; J.A. 4281–
 84, praising Zaxcom’s wireless recording systems. The
 Board reasonably found that the praise was primarily di-
 rected to the systems’ critical feature of dropout repair,
 while the claims of the ’307 patent, under the BRI construc-
 tion properly adopted, are broadly directed to wirelessly
 transmitting audio data and combining local and remote
Case: 20-1350      Document: 71      Page: 5   Filed: 02/18/2022




 ZAXCOM, INC.   v. LECTROSONICS, INC.                        5



 audio data from a plurality of devices—a technique already
 known in the prior art. The evidence, in short, says noth-
 ing to suggest non-obviousness of one of the two types of
 systems and methods within the claims’ coverage. We
 therefore agree with the Board that, based on that finding,
 the objective indicia evidence is insufficient to overcome
 the prior-art evidence of obviousness. See Intercontinental
 Great Brands LLC v. Kellogg North America Co., 869 F.3d
 1336, 1343–44, 1347 (Fed. Cir. 2017) (overall obviousness
 determination is a legal one based on weighing of prior-art
 and objective-indicia facts). Thus, the Board properly held
 claims 1–11 unpatentable for obviousness.
                                II
     On Lectrosonics’s cross appeal, we affirm the Board’s
 determination that the substitute claims are not unpatent-
 able. The substitute claims narrow the “combined” claim
 limitation to a limitation that requires “replacing” the re-
 motely recorded data with local audio data from a device’s
 memory. Lectrosonics, 2019 WL 5849856, at *16–17. Alt-
 hough the claim language does not expressly limit the “re-
 placing” to situations where there is a transmission error,
 Lectrosonics accepts that the substitute claims are directed
 to dropout repair.
      We see no reversible error in the Board’s determina-
 tions that substitute claims 15–28 are not unpatentable for
 obviousness over Strub and Wood (Int’l Publication No. WO
 2004/091219 A1), alone or in combination with Nagai or
 Gleissner. As to the prior-art analysis, we mention only
 one point—concerning the combination with Wood needed
 for all claims. Although Wood discloses a method of repair-
 ing dropouts in a TV broadcast signal, Wood, p. 1, lines 28–
 30, the Board had substantial evidence to support its find-
 ing that there was only a weak motivation to combine
 Wood’s (non-wearable) TV system with the wearable audio
 device in Strub, particularly because Strub did not contem-
 plate repairing defects caused by transmission errors.
Case: 20-1350     Document: 71       Page: 6    Filed: 02/18/2022




 6                          ZAXCOM, INC.   v. LECTROSONICS, INC.



 Lectrosonics, 2019 WL 5849856, at *23 (citing Strub, col.
 48, lines 18–30, col. 85, lines 28–41).
      Having found the asserted prior-art basis for an obvi-
 ousness conclusion relatively weak in light of the narrowed
 scope of the claims, the Board determined that the objec-
 tive indicia evidence was strong in light of that narrowed
 scope—strong enough to support an overall conclusion of
 nonobviousness. Id. at *23–29. We affirm the Board’s find-
 ings and ultimate conclusion. In particular, the Board de-
 termined that Zaxcom’s evidence of industry praise and
 long-felt need was entitled to a presumption of nexus, not-
 ing that these indicia were commensurate in scope with the
 claims as now narrowed, id. at *25, a determination that
 comports with the legal standards for a presumption, see,
 e.g., Fox Factory, Inc. v. SRAM, LLC, 944 F.3d 1366, 1373
 (Fed. Cir. 2019); Polaris Indus., Inc. v. Arctic Cat, Inc., 882
 F.3d 1056, 1072 (Fed. Cir. 2018). The Board also reasona-
 bly found that the evidence positively showed a nexus, Lec-
 trosonics, 2019 WL 5849856, at *25, as the substitute
 claims are undisputedly directed to dropout repair in sys-
 tems with wearable recording devices, and this feature was
 discussed in at least the Emmy Award, J.A. 4304, and sub-
 stantial portions of the declarations, see, e.g., J.A. 4276–77
 ¶ 6, J.A. 4283–84 ¶ 6. We see no basis for reversing the
 Board’s findings or the conclusion that these findings out-
 weigh the weak prior-art case and therefore warrant rejec-
 tion of the obviousness challenge to the substitute claims.
                               III
     For the foregoing reasons, we affirm the final written
 decision of the Patent Trial and Appeal Board.
     The parties shall bear their own costs.
                         AFFIRMED